      Case: 4:19-cv-01169-SL Doc #: 34 Filed: 10/02/20 1 of 2. PageID #: 776




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


    TONY FISHER,                                     )         CASE NO. 4:19-cv-1169
                                                     )
                                                     )
                             PLAINTIFF,              )         JUDGE SARA LIOI
                                                     )
    vs.                                              )
                                                     )         ORDER
                                                     )
    FEDERAL BUREAU OF PRISONS, et                    )
    al.,                                             )
                                                     )
                             DEFENDANTS.             )

           Before the Court is the motion of pro se plaintiff Tony Fisher (“Fisher”) for

appointment of counsel (Doc. No. 28). There is no right to counsel in prisoner civil rights

cases. Bennett v. Smith, 110 F. App’x 633, 635 (6th Cir. 2004) (citing Glover v. Johnson,

75 F.3d 264, 268 (6th Cir. 1996)). But district courts may “request an attorney to represent

any person unable to afford counsel.” 28 U.S.C. § 1915(e)(1). In deciding whether to

appoint counsel, the district court should first determine whether the indigent’s1 position

“seems likely to be of substance” and, if so, “then consider the indigent’s ability to

investigate the crucial facts, whether conflicting evidence implicating the need for cross-

examination will be the major proof presented to the fact finder, the indigent’s ability to

present the case, the complexity of the legal issues and any special reason in that case why



1
    Fisher’s motion to proceed in forma pauperis (Doc. No. 2) was granted (Doc. No. 7).
   Case: 4:19-cv-01169-SL Doc #: 34 Filed: 10/02/20 2 of 2. PageID #: 777




appointment of counsel would be more likely to lead to a just determination.” Hodge v.

Police Officers, 802 F.2d 58, 61–62 (2d Cir. 1986).

       While it appears that the plaintiff was effectively prosecuting this case, the Court

finds that the assistance of an attorney will aid in the litigation of the claims that survived

defendants’ motion to dismiss.

       Accordingly, the Court grants Fisher’s motion and appoints Attorney Edward Icove

to represent Fisher in this action, contingent upon and subject to Attorney Icove and Fisher

entering into a mutually acceptable agreement regarding Attorney Icove’s representation

of Fisher. If Attorney Icove and Fisher are able to arrive at such an agreement, Attorney

Icove will enter an appearance on behalf of Fisher by November 6, 2020.

       IT IS SO ORDERED.


 Dated: October 2, 2020
                                                 HONORABLE SARA LIOI
                                                 UNITED STATES DISTRICT JUDGE
